EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Ron Jacobs on April 6, 2021. The application has been amended as follows. 

Claim 8 has been amended as follows: 
8. 	The method of claim [[7]]6, wherein 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The terminal disclaimer filed on 03/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,136,862 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded, and the double-patenting rejections relying on the '862 patent withdrawn. 
With respect to the prior art of record, similar to the claims at issue in parent application 13/905,377 (now US Patent Number 10,136,862 B2), the prior art of record fails to teach/suggest a system/method for sonifying brain signals comprising, in combination with the remaining recited elements/steps, instructions for and/or steps of concurrently generating a plurality of continuously time-varying acoustic parameters from a continuous time-domain signal using the digital processor system, the plurality of continuously time-varying acoustic parameters including a vowel-control parameter, an intensity-control parameter, and a pitch-control parameter, wherein at least three of the parameters in the plurality of continuously time-varying acoustic parameters are continuously modulated in proportion with at least the continuous time varying signal value of the time-domain signal during concurrent generation; and driving, with the digital processor system, an audio, voice, or vocal synthesizer using the concurrently generated plurality of continuously time-varying acoustic parameters, including the vowel-control parameter, the intensity-control parameter, and the pitch-control parameter, to produce an audio/vocalized representation of an acoustic signal corresponding to the brain activity of the subject represented by the continuous time-domain signal. 
With respect to eligibility under 35 U.S.C. 101, the claims recite the step of performing continuous audio playback of the synthesized acoustic signal via a speaker. Applicant discloses inter alia, a vowel-control parameter. The art-recognized definition of a vowel is a "speech" sound, which is consistent with Applicant's description of the vowel-control parameter (e.g., page 18, line 20 - page 20, line 5, where the vowel modulator selects a sequence of acoustic waveform patterns comprising a sequence of phoneme waveform patterns (e.g., corresponding to sounds in spoken language)). Applicant discloses "sonification methodologies that transform the electrical signals acquired from the human brain into vocal patterns and vocal parameters - and changes in vocal patterns and vocal parameters - that resemble human voice, make it easier to discern subtleties in the underlying electrical signals corresponding to brain activity, upon auditory inspection" (page 2, line 16 - page 3, line 6). Accordingly, in addition to practically applying any judicial exception that may be recited in the claims and/or to which the claims may be directed by performing audio playback of the representation of the acoustic signal that enables the disclosed "super-scanning" or rapid analysis of long-term recordings by auditory inspection, the combination of claimed limitations alternatively or additionally appears to be directed to improving auditory inspection of brain activity by transforming electrical signals indicative of brain activity into vocal patterns or parameters that resemble the human voice in order to allow a listener to more easily discern subtleties in the underlying electrical signals. Accordingly, the pending claims are directed to patent eligible subject matter. 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Meredith Weare/Primary Examiner, Art Unit 3791